DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/7/2020 has been entered.

Status of Claims
The amendments and arguments filed on 8/7/2020 are acknowledged and have been fully considered.  Claims 20-28 and 30-37 are now pending.  Claims 1-19 and 29 are canceled; claims 20 and 37 are amended; claim 37 is withdrawn; no claims are new.
Claims 20-28 and 30-36 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or 
 
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 2/27/2020 and 8/6/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-28 and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the term “derivatives”. The terms “derivatives” and “derived” are relative terms that are not defined by the instant specification.  Neither the claims nor the instant specification provide limitation or meaningful guidance concerning the nature, extent, direction, or endpoint of the claimed derivatization.  Thus, a person or ordinary skill in the art would not be reasonably apprised of the metes and bounds of the instant claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 20-28 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cassier et al. (US 2008/0025939) in view of Philippe et al. (US 2010/0028280, of record)
Cassier et al. teaches a composition for permanent hair shaping which includes (see abstract).  Cassier et al. teaches that the hair shaping includes straightening and teaches a method to straighten hair (see [0080]).  Cassier et al. teaches a composition with 1g urea (i.e. component a) 2g 2-Methyl-1,3-propanediol, 2g 2-ethyl-1,3-propanediol, and 1g 1,3-propandiol (i.e. component b, see Example 10).  The ratio of the polyol:urea is 5:1, which meets the limitation of greater than or equal to 1.  Cassier et al. teaches that the composition includes cationic polymers, which can be selected from a group which includes polymers such as the polyethylene glycol derivative of aminoethylaminopropylsiloxane/dimethylsiloxan-copolymer (i.e. component c, see [0050]) and examples with amino functionalized silicone polymers (see Example 2).  Cassier et al. teaches that the composition includes swelling agents and penetration enhancing substances, such as isopropanol (i.e. component d, see [0029]).  Cassier et al. teaches the application of heat after the application of the composition (see [0075]).  Specifically, Cassier et al. teaches that after the action time has elapsed that is sufficient for the permanent shaping, which is depending on hair quality, the pH value, 
Cassier et al. does not teach that the temperature is from 90ºC to 250ºC
Philippe et al. teaches a process for straightening keratin fibres by applying a composition and then heating the keratin fibers to a temperature of between 110 and 250°C (see abstract). Philippe et al. teaches that the composition includes denaturing agents, which includes urea (i.e. component a, see [0006]) polyols (i.e. component b, see [0057]), and alcohols (i.e. component d, see [0057]).  Philippe et al. teaches that it is known in the art to us an alcohol, such as ethanol and/or isopropanol for shaping and relaxing the hair (see [0034]).
Regarding claims 20 and 35, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a method as taught by Cassier et al. of applying a composition with urea, at least one polyol, at least one amino silicone, and isopropanol to the hair, and following it with a heat treatment, where the temperature is between 110 and 250°C as taught by Philippe et al.  One would be motivated to do so with a reasonable expectation of success as Cassier et al. teaches that the action time is dependent on the application temperature, and Philippe et al. teaches a similar method with a similar composition where the keratin fibers are heated to a temperature of between 110 and 250°C.  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Cassier et al. teaches that the hair shaping includes straightening and teaches a method to straighten hair (see [0080]).  
Regarding claims 22, 23, and 25, Cassier et al. teaches a composition with urea (see Example 10).  
Regarding claim 24, Philippe et al. teaches uracil, 1-methyluracil, 3-methyluracil, and 5-methyluracil (see [0167]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize uracil, 1-methyluracil, 3-methyluracil, or 5-methyluracil as taught by Philippe et al. in the method of Cassier et al.  One would be motivated to do so with a reasonable expectation of success as
Regarding claim 26, Cassier et al. teaches about 1% to about 30% by weight of urea (see [0029]).
Regarding claim 27, Cassier et al. teaches 1,3-propandiol (see Example 10).  
Regarding claim 28, Cassier et al. teaches an example with % by weight of polyol (see Example 10).

Regarding claim 33, Cassier et al. teaches an example with 1% by weight of an amino silicone (see Example 2).
Regarding claim 34, Cassier et al. teaches the addition of thickeners (see [0031]).
Regarding claim 36, Philippe et al. teaches lock-by-lock straightening of the head of hair is then performed using a flat iron heated to 180° C., for 10 to 15 seconds (see [0526]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to heat the locks of hair for 10 to 15 seconds as taught by Philippe et al. in the method of Cassier et al.  One would be motivated to do so with a reasonable expectation of success as Cassier et al. suggests a heat treatment, and Philippe et al. teaches a similar method with a similar composition, where 10 to 15 seconds was successfully utilized.  Additionally it is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Response to Arguments
Applicant's arguments filed 8/7/2020 have been fully considered but they are not persuasive in view of the modified grounds of rejection set forth above.  Further, the Declaration filed 8/7/2020 has been considered and is not found to be persuasive.
Applicant argues that the Declaration provides clear evidence that the claimed processes result in improved volume control persistence when applied to hair compared to processes that do not use compositions with the claimed ratio of polyol(s) to urea/urea derivatives(s).  However, the prior art teaches the instantly claimed ratio of polyol to urea. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Additionally, the data in the Declaration is for a method which uses a composition with 10% by weight of urea, 10% by weight of ethanol, 10% by weight 1,3-proanediol, 6.67% by weight amodimethicone and Trideceth-5 and Trideceth-10, with the specific steps of contacting the hair with the composition for five minutes, dried with a hair dries, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, the data provided in the Declaration is not commensurate in scope with the instantly claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Melissa L Fisher/Primary Examiner, Art Unit 1611